Cardona, P. J.
Appeal from two judgments of the County Court of Columbia County (Leaman, J.), rendered November 21, 1997, convicting defendants upon their pleas of guilty of the crime of offering a false instrument for filing in the first degree.
Defendants were principals of Recovery Counseling Associates, Inc., a corporation which provided outpatient alcohol rehabilitation services to various clients including some recipients of Medicaid. Following an investigation which revealed that fraudulent claims had been filed by the corporation for Medicaid reimbursement, defendants pleaded guilty to the crime of offering a false instrument for filing in the first degree as charged in a superior court information. On November 21, 1997, County Court sentenced defendants to 1 to 3 years in prison. In addition, defendants were ordered, along with other codefendants, to pay restitution in the amount of $76,608. On appeal, defendants argue that the sentences imposed by County Court are harsh and excessive.*
We affirm. We acknowledge that there are considerations which support more lenient sentences herein, such as the valuable services provided by defendants to the community as evidenced by the numerous letters written on their behalf, defendants’ expressions of remorse for their actions and the recommendations contained in the presentence reports. Nevertheless, inasmuch as County Court considered appropriate factors in imposing sentence, we conclude that the court did not abuse its discretion nor do we find that extraordinary circumstances exist warranting a reduction (see generally, People v Hearn, 248 AD2d 889; see, People v Torres, 237 AD2d 650, 652; People v Scotti, 232 AD2d 775, 777, lv denied 89 NY2d 946). Therefore, the judgments of conviction will not be disturbed.
Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgments are affirmed, and matters remitted to the County Court of Columbia County for further proceedings pursuant to CPL 460.50 (5).

 Defendants are out on bail pending appeal.